Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-2005

Spotswood v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4160




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Spotswood v. Comm Social Security" (2005). 2005 Decisions. Paper 100.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/100


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-4160


                                BEVERLY SPOTSWOOD,

                                            Appellant
                                            v.

                        COMMISSONER OF SOCIAL SECURITY
                                _______________

                       Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. No. 03-cv-05515 )
                        District Judge: Honorable Joel A. Pisano


                       Submitted Under Third Circuit LAR 34.1(a)
                                   on June 28, 2005

                Before: ROTH, RENDELL and BARRY, Circuit Judges

                           (Opinion filed December 16, 2005 )



                                        OPINION


ROTH, Circuit Judge:

      This appeal is from the judgment of the District Court, affirming the denial by the

Commissioner of the Social Security of Beverly Spotswood’s claim for Social Security



                                            1
Income (SSI), based on a disability. Spotswood contends that the denial is not supported

by substantial evidence.

       We have jurisdiction over this appeal from the District Court’s final order

awarding summary judgment to the Commissioner pursuant to 28 U.S.C. § 1291 and 42

U.S.C. § 405(g). The detailed history and facts of the case are presented in the District

Court’s opinion and will only be summarized here. See Spotswood v. Barnhart, No. 03-

5515 (D.N.J. filed August 30, 2004).

       Our review of the District Court’s order is plenary, but we may reverse the grant of

summary judgment to the Commissioner only if we conclude that the Administrative Law

Judge’s (ALJ) findings were not supported by substantial evidence. See Burns v.

Barnhart, 312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence is that evidence that “a

reasonable mind might accept as adequate to support a conclusion.” Hartranft v. Apfel,

181 F.3d 358, 360 (3d Cir. 1999) (internal citations omitted).

       The disability standard requires evidence of a medically determinable impairment

that is so severe as to prevent an individual’s performance of any substantial gainful

activity which exists in the national economy. 42 U.S.C. § 423 (d)(1)(A). Spotswood

claims that she suffers from multiple ailments, including pain in her lower back and legs,

a lack of concentration, and depression, which constitute a disability and thus preclude

her from working. The ALJ determined at the hearing that although the back pain, leg

pain, and depression qualified as severe under the regulations, they did not qualify as a



                                             2
disability because they were not impairments listed in the regulations. In addition, the

ALJ determined that, although Spotswood could no longer perform work similar to her

prior sedentary jobs, she did retain the residual functional capacity to perform light work.

See 20 C.F.R. § 416.967(b). Thus, Spotswood was found not disabled by the ALJ and

she was subsequently denied benefits. That decision by the ALJ became the

Commissioner’s final decision under 42 U.S.C. § 405(g).

       Following the denial of benefits, Spotswood filed suit in the U.S. District Court,

seeking to overturn the ALJ’s decision. Spotswood argued that the ALJ’s decision was

not based on substantial evidence, and specifically that the ALJ committed errors at steps

two through five of the evaluation. The District Court addressed Spotswood’s arguments

and found that substantial evidence supported the ALJ’s determination. Spotswood then

filed a timely appeal.

       We conclude that the ALJ’s decision that Spotswood was not entitled to SSI

benefits is supported by substantial evidence. In making his determination, the ALJ

reviewed all of the medical evidence. The ALJ noted that much of the evidence dates to

well before the alleged onset of the disability. Also, an MRI of the lower back revealed

no evidence of herniated discs, which directly contradicted Spotswood’s testimony.

Additionally, the ALJ found no objective evidence to support Spotswood’s claims that

she cannot walk by herself or stand for more than fifteen minutes. Finally, the ALJ

referred to the psychotherapist’s notes, which indicated that Spotswood had suffered from



                                             3
single episode depression and that her recovery from that episode was enough for her to

return to work. Spotswood stopped attending the therapy sessions after she indicated that

she was returning to work on a part time basis. Id.

       The ALJ’s finding that Spotswood retained the residual functional capacity for

light work is also supported by substantial evidence and was thus proper. In addition to

the evidence noted above, the ALJ considered Spotswood’s own account of her daily

abilities and activities, and the findings of the state agency physicians who reviewed the

medical records. The ALJ then concluded that Spotswood was capable of performing

simple, routine tasks, while avoiding most contact with pollutants, co-workers, and the

public. Once the ALJ made this determination, he properly questioned the vocational

expert who confirmed that 90,000 of those jobs existed regionally, and over 360,000 jobs

existed nationally.

       Because the ALJ properly considered all the evidence and because substantial

evidence exists to support the ALJ’s decision, we will affirm the District Court’s grant of

summary judgment in favor of the Commissioner.




                                             4